REASONS FOR ALLOWANCE
Claims 1-24, 27-44, and 47 are pending. Claims 25, 26, 45, and 46 have been canceled via amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24, 27-44, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
As per claims 1-3, 5-10, 36-40, 44, and 47, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the wireless signal includes schedule information indicating communications scheduled for transmission over the wireless channel for the first wireless communication protocol and the second wireless communication protocol; and 
wherein the wireless signal is encoded in accordance with the first wireless communication protocol.
As per claim 4, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein controlling transmission of the communications from the second wireless station over the wireless channel includes: 
communicating a scheduling request from the second wireless station over the wireless channel to a third wireless station supporting the second wireless communication protocol; and 
from the third wireless station, as indicated by a control channel in the wireless signal, notifying the second wireless station to communicate in a particular time slot that does not interfere with communications scheduled for transmission over the wireless channel via the first wireless communication protocol.
As per claims 11-20, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the wireless signal includes schedule information indicating communications scheduled for transmission over the wireless channel for the first wireless communication protocol and the second wireless communication protocol; and 
wherein the wireless signal is encoded in accordance with the first wireless communication protocol.
As per claims 21-24 and 27-34, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein monitoring the control channel includes receiving schedule information indicating: i) a first time range in which the first wireless stations are scheduled to use the wireless channel, and ii) a second time range in which the first wireless stations are not scheduled to use the wireless channel; and 
wherein using the wireless channel to communicate amongst the second wireless stations via the second wireless communication protocol includes: during the second time range, communicating from a first wireless station of the second wireless stations to a second wireless station of the second wireless stations.
As per claims 35, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the wireless signal includes schedule information indicating communications scheduled for transmission over the wireless channel for the first wireless communication protocol and the second wireless communication protocol; and 
wherein the wireless signal is encoded in accordance with the first wireless communication protocol.
As per claims 41-43, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the wireless signal is generated by a scheduling manager disparately located with respect to the first wireless station and the second wireless station, the scheduling manager operative to communicate the wireless signal over a wireless communication link, the method further comprising:
at the second wireless station: i) receiving the wireless signal from the scheduling manager over the wireless communication link, and ii) decoding the wireless signal using the first wireless communication protocol, and iii) communicating with a third wireless station via the second wireless communication protocol.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Date: 1/22/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464